SENTENCIA
Un grupo de personas, entre ellos los apelantes, comenza-ron un piquete el 4 de mayo de 1975 en las inmediaciones de La Fortaleza en San Juan, residencia oficial del Gobernador de Puerto Rico, protestando porque el Gobierno rehusaba legalizar la posesión de terrenos que los protestantes habían ocupado o invadido. El 29 de mayo de 1975 el Tribunal Superior de San Juan, a instancias del Estado, expidió un injunction que si bien salvaguardaba el derecho de protesta, prohibió a los miembros del piquete actos que interferían con o anulaban el derecho de privacidad y uso de las vías públicas por vecinos y transeúntes, dispuso que la actividad podría realizarse únicamente durante las horas del día, vedó el uso de amplificadores de sonido, instrumentos y voces ruidosas, la instalación de colchones, colchonetas y demás enseres de cama; y ordenó la eliminación de muebles y vehículos, in-cluyendo una cantina rodante que estorbaban el paso por las calles y aceras afectadas. Contra el injunction apelaron los protestantes y el 30 de mayo de 1975, por estimar razonables las condiciones regulatorias contenidas en la decisión de ins-*641tancia, rehusamos suspender el injunction pendiente la ape-lación. (MC-75-33.) Hoy, disuelto hace tiempo el piquete, el alegato de los apelantes no nos mueve, a alterar nuestro primer criterio de que la sentencia apelada establece un justo balance entre los derechos de los apelantes y aquéllos de las demás personas afectadas por dicha actividad. Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 486 (1975).
Con estos antecedentes y fundamentos, la apelación es por la presente, Desestimada.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Negrón García disintió con opinión en la cual concurre el Juez Presidente Señor Trías Monge.
(Fdo.) Ernesto L. Chiesa

Secretario